UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KEVIN ABREU,

                             Plaintiff,

               – against –                                              ORDER

NYC DOC, NYC HEALTH AND HOSPITALS,                                    19 Civ. 2990 (ER)
CAPTAIN MOHAMAD, OFFICER MARSHALL,
JOHN DOE 1-2,

                             Defendants.



RAMOS, D.J.

       On September 17, 2019, Defendants City of New York and New York City Health and

Hospitals filed a motion to dismiss the complaint. Doc. 21. Plaintiff Kevin Abreu has yet to

respond to the motion. Accordingly, Plaintiff is directed to file a response to the motion by

May 7, 2020. Failure to do so may result in the Court considering the motion as unopposed.

       Chambers will mail a copy of this Order and the motion papers (Docs. 21-23) to Plaintiff,

addressed to Kevin Abreu, 98-11 Corona Ave., Queens, New York 11368.


       It is SO ORDERED.



Dated: April 9, 2020
       New York, New York

                                                             _______________________
                                                             Edgardo Ramos, U.S.D.J.


    Copies Mailed to Plaintiff
    Chambers of Edgardo Ramos
